DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/18/2021 has been entered. Claims 1 and 3-6 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 3 recites “that includes including.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0637999, hereinafter Wilding in view of United States Application Publication No. 2010/0167384, hereinafter Clemmens.
Regarding claim 1, Wilding teaches a reaction processor (item 50) for applying thermal cycle to a liquid sample to cause a reaction to the sample (intended use MPEP § 2114 (II) and is taught in abstract), the reaction processor comprising: a reaction processing vessel (items 22A and 22B) that includes a channel (item 20) in which a sample moves and a pair of air communication ports (items 16A and 16B) provided at respective ends of the channel (figures 6A and 6B) and that is detachable from the reaction processor (paragraph [0026]); a temperature control system (item 57) that provides a first temperature region (item 22B) maintained at a first temperature and a second temperature region (item 22A) maintained at a second temperature higher than the first temperature between the pair of air communication port in the channel (intended use MPEP § 2114 (II)); and a liquid feeding system (item 52) that communicates with the channel via one of the pair of air communication ports (figure 6A) and that discharges and sucks air in order to move the sample in a reciprocating manner (intended use MPEP § 2114 (II)), wherein the liquid feeding system includes: a chamber (all of the structure in item 50 which components of the device are) that has an internal space having a constant volume (the size of the chamber is fixed) and a first air vent (item 51) and a second air vent (item 59) that allow the internal space to communicate with the outside (figure 6A); a first pump (item 52) that is arranged in the internal 
Wilding fails to teach a second pump that is arranged in the internal space of the chamber and that has a discharge port connected to the second air vent.
Clemmens teaches a liquid feeding system (Clemmens, item 100) including a chamber (all of the open space within item 100) that has an internal space having a constant volume (the structure is fixed and therefore has a constant volume), a first pump (Clemmens, item 103) that is arranged in the internal space of the chamber (Clemmens, figure 1A) and that has a discharge port connected to the first air vent (Clemmens, figure 1A); and a second pump (Clemmens, figure 1C) that is arranged in the internal space of the chamber (Clemmens, figure 1C) and wherein the first pump and the second pump are controlled so as to alternately perform air discharging operation (Clemmens, figures 1A-1D) to provide efficient mixing at a microfluidic scale (Clemmens, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid feeding system of Clemmens to the device of Wilding so that the two pumps of Clemmens are on either side of the reaction processing vessel of Wilding because it would provide efficient mixing at a microfluidic scale (Clemmens, abstract).
Regarding the limitation that the first pump and the second pump are controlled so as to alternately perform air discharging operation in order to alternately discharge and suck air inside the channel, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wilding and Clemmens and the apparatus of modified Wilding is capable of alternately discharge and suck air inside the channel. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wilding (see MPEP §2114).

Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wilding and Clemmens and the apparatus of modified Wilding is capable of performing air discharging operation in order to repeatedly move the sample in a reciprocating manner between the first temperature region and the second temperature region. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wilding (see MPEP §2114).
Regarding claim 5, Wilding teaches wherein the channel includes a connection channel (the portion of item 20B between items 22A and 22B) that connects the first temperature region and the second temperature region (figure 6A), further comprising: a fluorescence detector (paragraph [0037]) that detects fluorescence from the sample inside the connection channel (paragraphs [0037] and [0052]).
Regarding claim 6, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wilding and Clemmens and the apparatus of modified Wilding is capable controlling the operation of the first pump and the operation of the second pump are controlled based on a change in the fluorescence detected by the fluorescence detector. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Wilding (see MPEP §2114).

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that that there is no teaching or suggestion of the combination of a liquid system disposed with regard to heating chambers as now claimed, is not found persuasive. As detailed above in the rejection, the reference of Wilding is utilized for the teaching of the heating chambers as well as the vents and one of the pumps. The reference of Clemmens is utilized for the teaching of the additional pump, as detailed above. With the addition of the second pump to the device of Wilding as disclosed in Clemmens, the prior art teaches the required liquid system disposed in regard to the heating system as that is claimed. 
In response to applicant's argument that there is no teaching of a venting of one pump to the outside, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, the combination of Wilding and Clemmens teaches this limitation as detailed above in the rejection.
In response to applicant's argument that there is no teaching of a pump system that permits reciprocal movement of a sample as claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, as disclosed is Clemmens, the sample is reciprocated between the chambers, thereby reading on the instant limitations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796